Dewey, J.
The objections taken to the proceedings of the commissioners are not open to the plaintiff in this action The defendant justifies as a collector of taxes or assessments, made upon the proprietors of Reedy Meadows, to reimburse the expenses incurred in draining said meadows. The general authority for proceedings in cases of this nature is found in the Rev. Sts. c. 115. Sect. 8 provides that the commissioners may appoint a collector of the moneys assessed, and shall give him a warrant to collect the same, and that such “collector shall have the same power, and shall proceed in like manner, in collecting the said assessments, as may be provided for the collecting of town taxes.”
No exception is taken to the form of the collector’s warrant, or to the manner of his proceedings under it. The collector holds a warrant apparently lawful, and coming from authority which apparently has jurisdiction over the subject matter. This, in cases of collectors of town taxes, is held a sufficient justification in an action of trespass for a levy under such warrant. *363Colman v. Anderson, 10 Mass. 118. Stetson v. Kempton, 13 Mass. 283. We think the same rule applies to cases of collectors of assessments, appointed by commissioners under the Rev. Sts. c. 115, “ for improving meadows,” &c. Full provision is made in that chapter, § 16, for all persons finding themselves aggrieved by any doings of the commissioners, to correct the error by an appeal to the court of common pleas, which has, by § 17, full power, on such appeal, to make such order therein, as law and justice shall require. And by § 19, the further privilege is given of a bill of exceptions, by which the case may be removed to this court, if any questions arise in matter of law.
Whether there be also a further remedy against the commis sioners themselves, who may issue the warrant, where the previous proceedings have been irregular, is a question we have not considered. We think the warrant is a sufficient justification to the collector.

Exceptions overruled.